Original proceeding to disbar an attorney at law. The pleadings are not questioned, and the facts may be stated as follows: *Page 13 
For many years Joseph S. Tall has practiced law at Kahoka, Missouri. He is sixty-six years of age. In 1932 he published a twelve page book entitled SYNOPSIS OF THE DIVORCE LAW. It contained a statement as follows:
"You will observe under our laws that the paper containing the notice is not required to be sent to the last known address, or to the address of the defendant. This provision, omitted from our statute, is in almost every statute and code of almost every State in the Union. You will observe that it would be almost impossible for a nonresident defendant to ever discover the fact that a divorce suit was pending against them in Missouri."
He engaged the services of a national agency to advertise the book. Advertisements appeared in the Police Gazette, Grit, Pathfinder and Screen Fund. An advertisement follows:
                         "DIVORCE MECCA"
"Synopsis of the law sent upon receipt of $1.00 to Box 392, Keokuk, Iowa."
The box was registered in his name. Keokuk is twenty-two miles from Kahoka. It will be noted that the advertisement does not mention respondent Tall.
Another advertisement follows:
                        "A DIVORCE MECCA"
"Certain conditions make no length of residence necessary. Recognized everywhere. Reno excelled. Synopsis sent sealed for $1.00.
                                             "Box 392 "Keokuk, Iowa."
He mailed to persons answering the advertisement and sending a dollar a copy of the book, a reprint from the Omaha World Herald extolling the virtues of respondent as a divorce lawyer, and a form letter requesting a statement of the marital troubles and a retainer fee of ten dollars. In part said newspaper article follows:
                   "QUICK DIVORCE IN MISSOURI"
"Kahoka Would Like to Become Second Reno, and Colonel Tall is Prophet of the New Divorce Mecca."
"If you are looking for a quick divorce, don't worry about a long desert trip to Mexico or Reno, Nev., or a transatlantic passage to Paris, France. For we have a coming divorce mill right next door in the little county seat town of Kahoka, Mo. And what's more, you can get married again as soon as the divorce is granted.
"The credit for discovering these possibilities for a divorce `Mecca' goes to Colonel J.S. Tall, attorney at law at Kahoka, county seat of Missouri's most northeasterly county. Colonel Tall, like Maitre Garrulier of the Maupassant story, has `worked out the obscure law of divorce as if it had been a California gold mine' and offers the result of his research to the interested in the form of a `Synopsis of the Missouri Divorce Laws.'" *Page 14 
As a result of respondent's activities a number of divorce suits were filed by him in the circuit court at Kahoka. The plaintiffs resided either in Minnesota, Virginia, New Jersey, Pennsylvania, Iowa or New York. Usually the proprietor of the hotel or an employee of the hotel was the character witness for plaintiff. The plaintiffs present at the trial testified that they resided in Kahoka. They were in the State only for "dinner" or "a few days or weeks." After the trial they left the State. In two cases plaintiffs came to Missouri and filed suit. They then returned to the State in which they resided. Thereafter depositions were prepared by respondent at his office in Kahoka. He dictated the questions, answers and the certificate of the officer designated to take the depositions. He then sent the depositions to said officer in the State in which plaintiff resided, who caused the same to be signed by the nonresident witnesses. The said officer then certified the same as "the depositions taken by me."
Finally the divorce business was such that respondent wrote an article with reference thereto and caused same to be published in the local newspaper at Kahoka. In part it follows:
"Colonel J.S. Tall, is establishing a reputation from ocean to ocean in divorce matters, and there is a prospect of Kahoka becoming a little Reno or perhaps in divorce matters bringing to our city a clientage that will break into the lucrative receipts, from the expenditure of money by those seeking marital severances.
"The City of Reno is reported to take in from a million five hundred thousand to two million dollars a year, and if Kahoka can ever secure a small part of this amount, we, as well as all other residents and business men here will be greatly pleased, even though some of us do not sanction the severance of matrimonial ties. . . .
"We are for Colonel Tall in his new enterprise, we are for Herbert Jenkins and his button factory, we are for Dr. Pauly and his hospital, we are for each and every enterprise to bring the people to Kahoka, for some of them at least will spend some money and perhaps a considerable amount of money with our merchants, boarding houses, hotels and other Kahoka business establishments."
Comment is unnecessary. The facts speak for themselves.
Respondent acted in the matter without considering his duty and oath as an attorney. Indeed, his conduct indicates that he had no thought of the bench, the bar and the public. At least he is guilty of gross misconduct. The rule is stated by a standard authority as follows: "It is generally held that the encouragement by attorneys of divorce litigation, by means of advertisements or circulars so worded as to induce divorce proceedings, and the employment of themselves therein, constitutes ground for disbarment or suspension." [9 A.L.R. 1500, note; 55 A.L.R. 1309, l.c. 1318.] *Page 15 
In view of all the circumstances, it is ordered that the license of respondent to practice law in this State be and the same is hereby suspended for a period of six months from this date and until the payment of the costs of this proceeding. All concur.